                                 Case 18-24054-RAM               Doc 55        Filed 06/08/20            Page 1 of 5
 Fill in this information to identify the case:

 Debtor 1              Niovis Janet Pereira
                       __________________________________________________________________     aka Niovis Pereira
 Debtor 2               ________________________________________________________________      aka Niovis J Pereira
 (Spouse, if filing)

                                         __________
 United States Bankruptcy Court for the: Southern    District
                                                  District of of __________
                                                              Florida

 Case number            18-24054-RAM
                        ___________________________________________




2IILFLDO)RUP 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
 U.S. Bank National Association, not in its individual capacity
 Name of creditor: _______________________________________                                                        3-1
                                                                                     Court claim no. (if known): _____________________
but solely as Trustee for NRZ Pass-Through Trust XI
 Last 4 digits of any number you use to                                              Date of payment change:
 identify the debtor’s account:                           9 ____
                                                         ____ 0 ____
                                                                  3 ____
                                                                      8              Must be at least 21 days after date       08/01/2020
                                                                                                                               _____________
                                                                                     of this notice


                                                                                     New total payment:                              1,388.92
                                                                                                                               $ ____________
                                                                                     Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
       No
      ✔ Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
      
                   the basis for the change.If a statement is not attached, explain why: ___________________________________________
                   __________________________________________________________________________________________________

                                                    499.90
                   Current escrow payment: $ _______________                       New escrow payment:                  537.06
                                                                                                               $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      ✔
          No
          Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                 New interest rate:         _______________%

                   Current principal and interest payment: $ _______________       New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      ✔
          No
          Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                     New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                           page 1
                                 Case 18-24054-RAM                         Doc 55        Filed 06/08/20           Page 2 of 5


Debtor 1         Niovis   Janet Pereira
                 _______________________________________________________                                             18-24054-RAM
                                                                                                 Case number (if known) _____________________________________
                 First Name       Middle Name              Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

          I am the creditor.
     ✔
          I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 8 /s/ Leslie Rushing
     _____________________________________________________________
     Signature
                                                                                                 Date    06/08/2020
                                                                                                         ___________________




 Print:             Leslie Rushing
                    _________________________________________________________                    Title   Attorney  for Creditor
                                                                                                         ___________________________
                    First Name                       Middle Name         Last Name



 Company            Quintairos, Prieto, Wood & Boyer, P.A.
                    _________________________________________________________



 Address            1475 Centrepark Blvd., Suite 130
                    _________________________________________________________
                    Number                  Street

                    West Palm Beach                  FL      33401
                    ___________________________________________________
                    City                                                 State        ZIP Code



 Contact phone      561-686-1880
                    ________________________                                                            leslie.rushing@qpwblaw.com
                                                                                                 Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                            page 2
                   Case 18-24054-RAM                                  Doc 55              Filed 06/08/20                      Page 3 of 5
                                                                                                    Escrow Account Disclosure Statement
                                        8950 Cypress Waters Blvd.                                   Customer Service: 888-480-2432
                                        Coppell, TX 75019                                           Monday through Thursday from 7 a.m. to 8 p.m. (CT),
                                                                                                    Friday from 7 a.m. to 7 p.m. (CT) and Saturday from 8 a.m.
                                                                                                    to 12 p.m. (CT)

                                                                                                    Tax /Insurance: 866-825-9267
                                                                                                    Monday through Thursday from 8 a.m. to 9 p.m. (ET),
                                                                                                    Friday from 8 a.m. to 7 p.m. (ET) and Saturday from 9 a.m.
                                                                                                    to 3 p.m. (ET)
NIOVIS PEREIRA
531 W 38TH PL                                                                                       Your Loan Number:
HIALEAH,FL 33012                                                                                    Statement Date: 05/06/2020




        Why am I             Mr. Cooper completed an analysis of your escrow account to ensure that the account is funded correctly, determine any surplus or
   receiving this?           shortage, and adjust your monthly payment accordingly. Mr. Cooper maintains an escrow cushion equal to two months' estimated
                             taxes and insurance (unless limited by your loan documents or state law). This measure helps to avoid a negative balance in the
                             event of changing tax and insurance amounts.

   What does this            At this time, your Escrow Account has less money than needed and there is a shortage of $288.77. Due to this shortage and changes
    mean for me?             in your taxes and insurance premiums, your monthly escrow payment will increase by $13.10. Eﬀective 08/01/2020, your
                             new total monthly payment** will be $1,388.92.

         What do I           You may either 1) make the new monthly payment listed of $1,388.92 or 2) pay the shortage in part or in full by sending
                             the full or partial shortage amount along with the completed coupon below. If you choose to pay in full, please note your new
        need to do?          monthly payment will be $1,364.86, which includes adjustments made for changes in taxes and insurance premiums.

                                                                          Current Monthly                                                           New Monthly
  Total Payment                                                                                            Payment Changes
                                                                                 Payment                                                               Payment
  PRINCIPAL AND INTEREST                                                           $851.86                                    $0.00                       $851.86
  ESCROW                                                                           $499.90                                   $13.10                       $513.00
  SHORTAGE SPREAD                                                                    $0.00                                  $24.06                         $24.06
  Total Payment                                                                  $1,351.76                                  $37.16                     $1,388.92
  See below for shortage calculation
 What is a Shortage? A shortage is the diﬀerence between the lowest projected balance of your account for the coming year and your minimum
 required balance. To prevent a negative balance, the total annual shortage is divided by 12 months and added to your monthly escrow payment, as shown
 below.


                    Minimum Required Balance                                                                      Lowest Projected Balance
                           $1,026.00                                                                                       $737.23


                                                                      $288.77 / 12 = $24.06
                                    Please see the Coming Year Projections table on the back for more details
  Escrow Payment                                                               Current Annual                                                 Anticipated Annual
                                                                                                                  Annual Change
  Breakdown                                                                     Disbursement                                                       Disbursement
  COUNTY TAX                                                                             $0.00                              $1,766.02                    $1,766.02
  HAZARD SFR                                                                         $4,390.00                                  $0.00                    $4,390.00
  Annual Total                                                                      $4,390.00                              $1,766.02                    $6,156.02
If you have questions about changes to your property taxes or homeowners’ insurance premiums, please contact your local taxing authority or insurance provider. For more
information about your loan, please sign in at www.mrcooper.com.




Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
collect a debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property
securing the loan obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication
shall be construed as an attempt to collect against the borrower personally or an attempt to revive personal liability.
If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the loan)
that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an attempt to
collect a debt from you personally.


         DETACH HERE AND RETURN WITH YOUR PAYMENT. PLEASE ALLOW A MINIMUM OF 7 TO 10 DAYS FOR POSTAL DELIVERY.


                                                                                        Escrow Shortage Payment Options:
                            www.mrcooper.com                                            I understand that my tax and/or insurance has increased and that my
     PLEASE CHECK BOX IF MAILING ADDRESS
                                                                                        escrow account is short $288.77. I have enclosed a check for:
     OR PHONE NUMBER HAS CHANGED.
     ENTER CHANGES ON BACK OF COUPON.
                                                                                                  Option 1: $288.77, the total shortage amount. I understand
                                                                                                  that if this is received by 08/01/2020, my monthly mortgage
                                                                                                  payment will be $1,364.86, starting 08/01/2020.
     Loan#:
     NIOVIS PEREIRA                                                                               Option 2:                              , part of the shortage.

                                                                                        You do not need to do anything if you want to have all of your
    MR. COOPER
                                                                                        shortage divided evenly among the next 12 months.
    PO BOX 650783                                                            WRITE YOUR LOAN NUMBER ON
    DALLAS, TX 75265 0783                                                    YOUR CHECK OR MONEY ORDER             TOTAL AMOUNT OF YOUR CHECK
                                                                             AND MAKE PAYABLE TO MR.                    DO NOT SEND CASH
                                                                             COOPER




                                                                                                                                                                           SHRT
                  Case 18-24054-RAM                                 Doc 55               Filed 06/08/20                     Page 4 of 5
The change in your escrow payment** may be based on one or more of the following factors:
PAYMENT(S)                                                TAXES                                                    INSURANCE
 Monthly payment(s) received were less than               Tax rate and/or assessed value changed                  Premium changed
   or greater than expected                                Exemption status lost or changed                        Coverage changed
 Monthly payment(s) received earlier or later             Supplemental/Delinquent tax paid                        Additional premium paid
   than expected                                           Paid earlier or later than expected                     Paid earlier or later than expected
 Previous overage returned to escrow                      Tax installment not paid                                Premium was not paid
 Previous deﬁciency/shortage not paid entirely            Tax refund received                                     Premium refund received
                                                           New tax escrow requirement paid                         New insurance escrow requirement paid
                                                                                                                    Force placed insurance premium paid
                                               Prior Year Account History and Coming Year Projections
This is a statement of the actual activity in your escrow account from 02/20 through 07/21. This statement itemizes your actual
escrow account transactions since your previous analysis statement or initial disclosure, and projects payments, disbursements, and
balances for the coming year. The projections from your previous escrow analysis are included with the actual payments and disbursements for the prior
year. By comparing the actual escrow payment with the previous projections listed, you can determine where a diﬀerence may have occurred. When applicable,
the letter 'E' beside an amount indicates that a payment or disbursement has not yet occurred but is estimated to occur as shown.
Projections are included to ensure suﬃcient funds are available to pay your taxes and /or insurance for the coming year. Under Federal
Law (RESPA), the lowest monthly balance in your escrow account should be no less than $1,026.00 or 1/6th of the total annual projected disbursement from
your escrow account, unless your mortgage documents or state law speciﬁes otherwise. Your projected estimated lowest account balance of $737.23 will be
reached in February 2021. When subtracted from your minimum required balance of $1,026.00, an Escrow Shortage results in the amount of $288.77. These
amounts are indicated with an arrow (<).
This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy ﬁling date are included
in your bankruptcy plan and will be paid in the plan. This analysis considers insurance, taxes and other amounts that will come due after the
ﬁling of your bankruptcy case.

            Projected         Actual            Projected                Actual                         Description                    Projected            Actual
 Month      Payment          Payment          Disbursement            Disbursement                                                      Balance            Balance
                                                                                                             Start                         $0.00                $0.00
 02/20         $0.00             $0.00                    $0.00             $4,001.85*      *              Esc pay adj                        $0.00        ($4,001.85)
 03/20         $0.00           $432.98*                   $0.00                  $0.00                                                        $0.00        ($3,568.87)
 04/20         $0.00            $432.98                   $0.00             $4,390.00*      *             HAZARD SFR                          $0.00        ($7,525.89)
 05/20         $0.00          $3,798.44E                  $0.00                  $0.00          Anticipated Payments 05/19-12/19              $0.00         ($3,727.45)
 05/20         $0.00          $2,499.50E                  $0.00                  $0.00          Anticipated Payments 01/20-05/20              $0.00        ($1,227.95)
 06/20         $0.00           $499.90E                   $0.00                  $0.00                                                        $0.00          ($728.05)
 07/20         $0.00           $499.90E                   $0.00                  $0.00                                                        $0.00          ($228.15)
 Total           $0.00        $8,163.70                   $0.00              $8,391.85                       Total                           $0.00         ($228.15)
            Projected                           Projected                                                                                Current       Required
            Payment                           Disbursement                                              Description                      Balance        Balance
 Month                                                                                                                                                 Projected
                                                                                                             Start                      ($228.15)             $60.62
 08/20          $513.00                                    $0.00                                                                            $284.85           $573.62
 08/20        $3,530.40                                    $0.00                                            BK ADJ                         $3,815.25        $4,104.02
 09/20          $513.00                                    $0.00                                                                          $4,328.25          $4,617.02
 10/20          $513.00                                    $0.00                                                                          $4,841.25          $5,130.02
 11/20          $513.00                                $1,766.02                                         COUNTY TAX                       $3,588.23          $3,877.00
 12/20          $513.00                                    $0.00                                                                          $4,101.23         $4,390.00
 01/21          $513.00                                    $0.00                                                                          $4,614.23         $4,903.00
 02/21          $513.00                                $4,390.00                                         HAZARD SFR                         $737.23        $1,026.00<
 03/21          $513.00                                    $0.00                                                                          $1,250.23         $1,539.00
 04/21          $513.00                                    $0.00                                                                           $1,763.23        $2,052.00
 05/21          $513.00                                    $0.00                                                                          $2,276.23         $2,565.00
 06/21          $513.00                                    $0.00                                                                          $2,789.23         $3,078.00
 07/21          $513.00                                    $0.00                                                                          $3,302.23         $3,591.00
 Total       $9,686.40                                $6,156.02                                              Total                       $3,302.23         $3,591.00

Bankruptcy Adjustment- The Prior Year Account History and Coming Year Projections section of the Annual Escrow Account Disclosure Statement may
contain a line item called "Bankruptcy Adjustment". This amount is a credit based upon the unpaid portion of the escrow funds listed on the proof of claim to
be paid through the Chapter 13 plan. The amount of the credit is calculated and applied to reach the minimum required balance for the escrow account as
allowed under the loan documents and applicable non-bankruptcy law. The credit may not represent the total outstanding amount of escrow funds owed in the
proof of claim but ensures that any escrow funds listed on the proof of claim to be paid through the plan will not be collected through the escrow shortage or
surplus listed in the Annual Escrow Account Disclosure Statement. In some instances, only a portion of the proof of or surplus listed in the Annual Escrow
Account Disclosure Statement. In some instances, only a portion of the proof of claim escrow funds are listed as a credit to reach the required minimum
account balance.
You will receive an Annual Escrow Account Disclosure Statement reﬂecting the actual disbursements at the end of the next escrow analysis cycle. However,
you should keep this statement for your own records for comparison. If a previous escrow analysis statement was sent to you by your previous servicer, please
refer to that statement for comparison purposes. If you have any questions, please call Yessenia Rodriguez at 866-316-2432. Our hours of operation are
Monday through Friday from 8 a.m. to 5 p.m. (CT). Visit us on the web at www.mrcooper.com for more information.
Note: Any disbursements listed after the date of this statement are assumed to be projected or estimated.
              Case 18-24054-RAM        Doc 55    Filed 06/08/20   Page 5 of 5




                              CERTIFICATE OF SERVICE

       I certify that I have caused to be served a copy of the foregoing by first class mail,
postage prepaid or by CM/ECF electronic filing upon the parties listed below on this day.

Dated: June 8, 2020                                /s/ Leslie Rushing
                                                  Leslie Rushing, Esq.
                                                  Florida Bar No. 98106

Copies Furnished To:

By CM/ECF Receipt:

Robert Sanchez, Esq
355 W 49 St.
Hialeah, FL 33012
Email: court@bankruptcyclinic.com

Trustee
Nancy K. Neidich
www.ch13miami.com
POB 279806
Miramar, FL 33027

U.S. Trustee
Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130

By First Class Mail:

Niovis Janet Pereira
531 W 38th Place
Hialeah, FL 33012-4229




                                                                             QPWB# 147467
